Filed 6/28/22 Baussan v. Imara CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    EDOUARD BAUSSAN,
           Plaintiff and Respondent,
                                                                        A162088
    v.
    NIA IMARA et al.,                                                   (City and County of San
                                                                        Francisco Super. Ct. No. CGC-
           Defendants and Appellants.                                   20-585692)




         Plaintiff Edouard Baussan filed the underlying defamation complaint
against defendants Nia Imara, Pierre Labossiere, Leslie Mullin, and Robert
Roth in connection with an online article that defendants published. The
trial court denied defendants’ special motion to strike the complaint under
California’s anti-SLAPP (Strategic Lawsuit Against Public Participation) law.
(Code Civ. Proc., § 425.16.)1 In denying the motion, the trial court found that
Baussan had shown a probability of prevailing on his defamation claim and
that Baussan was not a public figure so as to trigger a heightened showing of
malice. We affirm.




1     All further statutory references are to the Code of Civil Procedure
unless otherwise stated.

                                                               1
                     FACTUAL AND PROCEDURAL BACKGROUND
         At all relevant times, defendants were editorial board members of the
Haiti Action Committee (HAC). HAC publishes an online, monthly
newsletter called Haiti Solidarity that covers current events and issues in
Haiti.
         In April 2019, defendants published an article in the newsletter titled
“The Lasalin Massacre” with the subheading “Is it an accidental event, a
fight between rival gangs to control an area, or a calculated and planned
political act?”2 The article identified Baussan by name twice, once in the first
paragraph and once in the last paragraph of the article. Baussan filed the
subject action against defendants, alleging defamation (libel) and false light.
According to the complaint, Baussan “currently serves as the Vice President
of Unibank, S.A. and is widely respected in the business and local community
in which he engages and resides.”
         The complaint alleged the article contained numerous defamatory
statements about Baussan, including that (1) he is part of the Haitian
oligarchy “determined at all costs to force out the residents of [Lasalin] and
take over the land to enlarge its economic empire”; (2) the Haitian oligarchy
organizes a “system of corruption and repression that assassinates and
massacres people—the working class”; (3) the Haitian oligarchy “has its own
clique within the Haitian National Police . . . that works with armed civilians
such as Serge ‘Ti Junior’ Alectis to eliminate adversaries”; (4) the Haitian
oligarchy seek armed militia and ally with outlaws to eliminate political
adversaries; and (5) the Lasalin massacre “was a political act, calculated and



2     The complaint described the Lasalin massacre as a gang-related
incident that took place in November 2018 in which dozens of residents in the
Haitian town of Lasalin were tortured and killed.


                                          2
planned” by the Haitian oligarchy. Baussan alleged that he suffered loss of
reputation, shame, and injury as a result of these statements.
      Defendants filed an anti-SLAPP motion, arguing that Baussan’s claims
arose from protected activity and that Baussan could not demonstrate a
probability of prevailing on his libel claim. As relevant here, defendants
contended the article contained only two statements about Baussan whose
accuracy Baussan does not dispute: (1) he is the owner of Unibank and
controls the terminals across from Lasalin after buying out the other
shareholders; and (2) he along with six other named individuals represent
the oligarchy. Defendants argued that because the article’s other statements
regarding the oligarchy’s involvement in corruption, violence, and the Lasalin
massacre did not specifically name Baussan, Baussan cannot prevail on his
libel claim. Defendants further contended that Baussan should be considered
a “limited purpose” public figure based on his participation in organizations
that influence Haiti’s socioeconomic development. Based on that status,
defendants contended Baussan was required to show that the alleged
defamatory statements were not only false but made with actual malice, that
is, knowledge that they were false when made or made with reckless
disregard as to their falsity.
      In opposing the motion, Baussan argued that the article was
defamatory by falsely portraying him as “a corrupt criminal mastermind who
murders and massacres his own people, and directly and illegally deals with
and funds crooked politicians, corrupt police, and outlaws for his own
financial and political gain.” Baussan also disputed his alleged status as a
public figure because he has not taken any action to intentionally thrust
himself into the public controversy giving rise to the defamation, including
the events surrounding the Lasalin massacre. In support, Baussan



                                       3
submitted a declaration stating he has never held a press conference or been
contacted by the media to provide comments on current events or public
controversies (including the contents of the article), has never sought out the
media for publicity purposes, and has not voluntarily injected himself into
any particular public controversy.
      The trial court denied the anti-SLAPP motion. Although the court
found that defendants had satisfied their burden under the first prong of the
anti-SLAPP statute by showing the complained-of acts involved protected
speech, it determined that Baussan met his burden under the statute’s
second prong by showing a probability of success on his claims. As part of the
latter determination, the trial court found that Baussan was not a public
figure based on defendants’ lack of evidence. Defendants timely appealed.
                                  DISCUSSION
      A. Anti-SLAPP Law and Standard of Review
      The anti-SLAPP statute provides that “[a] cause of action against a
person arising from any act of that person in furtherance of the person’s right
of petition or free speech under the United States or California Constitution
in connection with a public issue shall be subject to a special motion to strike,
unless the court determines that the plaintiff has established that there is a
probability that the plaintiff will prevail on the claim.” (§ 425.16,
subd. (b)(1).)
      The court engages in a two-step process in analyzing an anti-SLAPP
motion. First, the moving defendant must show that the challenged claim
arises from constitutionally protected free speech or petition rights. (Baral v.
Schnitt (2016) 1 Cal.5th 376, 381–382, 396 (Baral).) If the requisite showing
is made, the burden then shifts to the plaintiff to demonstrate a probability of
prevailing on the merits of the claim. (Id. at p. 396.) In this second step, the



                                        4
plaintiff “must demonstrate that the complaint is both legally sufficient and
supported by a sufficient prima facie showing of facts to sustain a favorable
judgment if the evidence submitted by the plaintiff is credited.” (Matson v.
Dvorak (1995) 40 Cal.App.4th 539, 548.) A cause of action directed at
protected speech is subject to striking under the anti-SLAPP statute only if it
lacks such minimal merit. (Navellier v. Sletten (2002) 29 Cal.4th 82, 89.)
      We review de novo a trial court’s ruling denying an anti-SLAPP motion.
(Flatley v. Mauro (2006) 39 Cal.4th 299, 325.) Like the trial court, “we
consider ‘the pleadings, and supporting and opposing affidavits stating the
facts upon which the liability or defense is based.’ [Citation.] However, we
do not weigh credibility or compare the weight of the evidence. [Citation.]
Rather, we accept as true evidence favorable to the plaintiff, determine
whether the plaintiff has made a prima facie showing of facts necessary to
establish its claim at trial, and evaluate the defendant’s evidence only to
determine whether it defeats that submitted by the plaintiff as a matter of
law.” (Tichinin v. City of Morgan Hill (2009) 177 Cal.App.4th 1049, 1061.)
      B. Showing Regarding Probability of Prevailing
      Baussan does not challenge the trial court’s ruling that defendants’
alleged acts constituted protected activity under the first prong of the anti-
SLAPP analysis. Therefore, we analyze only the second prong of the anti-
SLAPP analysis, i.e., whether Baussan has demonstrated a probability of
success on his libel claim.
      The elements of defamation are: “(1) a publication that is (2) false,
(3) defamatory, (4) unprivileged, and (5) has a natural tendency to injure or
causes special damage.” (Wong v. Jing (2010) 189 Cal.App.4th 1354, 1369.)
Defamation can take the form of libel, which is a false and unprivileged
written publication. (Civ. Code, § 45.) In determining whether a statement



                                        5
constitutes libel, we examine “what is explicitly stated as well as what
insinuation and implication can be reasonably drawn from the
communication.” (Forsher v. Bugliosi (1980) 26 Cal.3d 792, 803.) The
California Supreme Court has “long recognized that false inferences or
implications raised by the arrangement and phrasing of apparently non-
libelous statements can be as injurious as explicit epithets” and has “upheld
libel actions founded on such implications.” (Kapellas v. Kofman (1969) 1
Cal.3d 20, 33.) To that end, courts use a totality of the circumstances test
and consider “both the language of the statement and the context in which it
is made” to determine what the natural and probable effect of the statement
is on an average reader. (Bently Reserve LP v. Papaliolios (2013) 218
Cal.App.4th 418, 427.)3
      Defendants argue the statements Baussan complains of were not about
him, but about the acts and goals of various undefined groups including the
“Haitian oligarchy,” the “ruling elite,” and the “bourgeois class.” While
acknowledging that the article identified Baussan as one of several men
representing the oligarchy, defendants contend the article did not describe
Baussan as a leader of the oligarchy and did not say he was otherwise
responsible for the criminal acts attributed to the oligarchy. We are not
persuaded. Applying the totality of the circumstances test, we find that
Baussan has made a prima facie showing that, read in context, some of the
statements are defamatory concerning him as alleged in the complaint.
      The first reference to Baussan appears in the first paragraph of the


3     Defendants contend Baussan’s cause of action for false light is
essentially equivalent to his libel cause of action and is subject to the same
defenses and limitations to liability. As defendants treat the two causes of
action the same for purposes of analyzing the second prong of the anti-SLAPP
inquiry, we do not separately discuss the false light claim.

                                       6
article and states, “Edouard Baussan, the owner of Unibank, now controls
these terminals after buying out the other shareholders.” This statement, by
itself, is not defamatory. However, this same paragraph earlier identifies
Lasalin as “situated directly across the terminals and ports,” and the
sentence immediately preceding the reference to Baussan states the oligarchy
“is determined at all costs to force out the residents of the community and
take over the land to enlarge its economic empire.” The sentence
immediately following the reference to Baussan continues: “For this group to
achieve its dream, it must remove the people who live in the shantytown of
Lasalin.” Read as a whole, it can be said that the natural and probable effect
of the passage on the average reader is that Baussan’s control of the
terminals is tied to his goal of enlarging his economic empire through
removal of the residents of Lasalin.
      After this initial reference to Baussan, the body of the article discusses
Haiti’s disadvantaged class and the political influence of its bourgeois class.
The article also describes how the Haitian oligarchy works with armed
militias and outlaws, and engages in corruption and violence in order to
maintain monopolistic control of the country. And referring to “political
crimes” such as “massacres committed against the Haitian people,” the
article describes several massacres that occurred in the Lasalin community
dating back to 1957, including one in November 2018 in which “hundreds
were killed, scores of houses were burned, young women raped, and children
and elderly mutilated with machetes.”
      The second reference to Baussan appears in the very last paragraph of
the article, which states, “What do Boulos, Edouard Baussan, Andy Apaid,
Baker Charles, Dimitri Craan, Sherif Abdallah and Bigio represent? The
oligarchy.” Following that statement is a sentence stating that if Lasalin or



                                        7
certain other cities “become a political obstacle, it follows naturally that the
oligarchy will try to eliminate all of their political adversaries . . . .” Shortly
after, the article concludes with the assertion that “[t]he Lasalin massacre
was neither an accidental occurrence nor an intergang turf war. It was a
political act, calculated and planned.”
      In the proceedings below, Baussan submitted a declaration stating he
has never taken part in any of the corrupt, repressive, unethical, or criminal
activities described in the article. This was sufficient to create a triable issue
of fact as to the libelous nature of defendants’ article. (See generally
Sweetwater Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal.5th
931, 949 [at the second stage of the anti-SLAPP inquiry, “the court may
consider affidavits, declarations, and their equivalents if it is reasonably
possible the proffered evidence set out in those statements will be admissible
at trial”]; Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 291
[in assessing whether a plaintiff has shown a probability of prevailing, the
court must “ ‘accept as true the evidence favorable to the plaintiff’ ”].)
      In sum, we conclude a reasonable inference or insinuation to be drawn
from the references to Baussan—both within the specific paragraphs in
which they appear and in context of the article as a whole—is that Baussan is
part of a powerful and corrupt oligarchy who works with armed militias and
outlaws to eliminate political adversaries and that he somehow played a part
in orchestrating the Lasalin massacre. And given Baussan’s declaration
disputing the veracity of these inferences, we conclude Baussan has
demonstrated that his claims are both legally sufficient and supported by a
prima facie showing of facts to meet his burden under the second prong of the
anti-SLAPP statute. (See Matson v. Dvorak, supra, 40 Cal.App.4th at p. 548.)
      In disputing the defamatory character of their article’s references to



                                          8
Baussan, defendants liken this case to New York Times Co. v. Sullivan (1964)
376 U.S. 254. In that case, Sullivan was an elected city commissioner who
was in charge of supervising the local police department and who brought a
libel suit against the New York Times after it published an advertisement
that included references to oppressive acts by the police in response to
student demonstrations. (Id. at pp. 256–257.) In holding the statements at
issue were not libelous, the high court highlighted that “[t]here was no
reference to [Sullivan] in the advertisement, either by name or official
position” and that even though “the statements may be taken as referring to
the police, they did not on their face make even an oblique reference to
[Sullivan] as an individual.” (Id. at pp. 287–289.) The New York Times
decision does not assist defendants’ position. Because defendants’ article
referenced Baussan by name twice, surrounded by charges of wrongdoing, the
facts here present no parallel to those in the New York Times decision.
      C. “Limited Purpose” Public Figure
      Defendants argue that Baussan is a “limited purpose” public figure and
is therefore required to show malice in order to prevail on his libel claims.4
On this record, we are not convinced.
      As a preliminary matter, defendants are correct that a plaintiff who is
a “limited purpose” public figure must prove by clear and convincing evidence
that the defendant made the alleged defamatory statement with knowledge of
its falsity or with reckless disregard of the truth or falsity of the statement.


4      Defendants do not argue on appeal that Baussan is an “all purpose”
public figure, i.e., one who has gained general fame or notoriety in the
community that he should be deemed a public personality for all aspects of
his life. (Reader’s Digest Assn. v. Superior Court (1984) 37 Cal.3d 244, 253
(Reader’s Digest).) We agree the record as currently developed appears
insufficient to establish that Baussan is an all purpose public figure, and as
indicated, we do not read defendants’ briefs as arguing otherwise.

                                        9
(See Reader’s Digest Assn. v. Superior Court (1984) 37 Cal.3d 244, 256
(Reader’s Digest).) Where it applies, this heightened malice standard must be
taken into account in analyzing an anti-SLAPP motion. (Walker v. Kiousis
(2001) 93 Cal.App.4th 1432, 1446.)
      To determine that a plaintiff is a “limited purpose” public figure, the
court must find that there was a public controversy and that the plaintiff
undertook “some voluntary act through which he seeks to influence the
resolution of the public issues involved.” (Reader’s Digest, supra, 37 Cal.3d at
p. 254.) A plaintiff’s mere involvement in a controversy that happens to be
newsworthy is insufficient (ibid.), and the court must “look for evidence of
affirmative actions by which purported ‘public figures’ have thrust
themselves into the forefront of particular public controversies” (id. at
pp. 254–255). Finally, “ ‘the alleged defamation must be germane to the
plaintiff’s participation in the controversy.’ ” (Gilbert v. Sykes (2007) 147
Cal.App.4th 13, 24 (Gilbert).)
      Applying the foregoing analysis, we cannot conclude Baussan qualifies
as a limited purpose public figure based on the record before us. Viewing the
public controversy at issue as the disputed causes of the Lasalin massacre—
that is, whether and to what extent the Haitian oligarchy and others bear
responsibility for the massacre—we see nothing in the record indicating that
Baussan injected himself into that controversy or that he sought to influence
its resolution in the public eye. In addition to denying any involvement in
the massacre, Baussan’s declaration provides uncontradicted evidence that
he has never held a press conference or been contacted by the media to
provide comment on the information contained in defendants’ article. Nor
has he otherwise sought out the media for publicity purposes or to express
views on this controversy. On this record, and for purposes of this particular



                                        10
defamation claim, there is no basis for according public figure status to
Baussan.
      In contending otherwise, defendants’ appellate briefing broadly frames
the public controversy as “the economy of, and great disparity in wealth, in
Haiti.” At oral argument, defendants characterized their article as providing
context to this public controversy by describing the history of how wealthy
businessmen and oligarchs have worked with the Haitian government and
others to politically oppress and commit human rights abuses against the
majority population of Haiti. Although defendants more or less concede that
Baussan did not seek the spotlight, they contend Baussan nevertheless is a
public figure because he described himself in his complaint as “widely
respected in the business and local community in which he engages and
resides” and—by virtue of his participation on the boards of various economic
and development associations—“has placed himself in a position to influence
national and international policies.” In support of this latter assertion,
defendants cite exhibits in the record consisting of online printouts
referencing Baussan’s service as a board officer and/or director of various
associations including the Organization of American States; the Pan
American Development Foundation, the Chamber of Maritime Companies
Association, the Haiti Economic Forum of the Private Sector, and other
private corporations.
      We decline to adopt defendants’ broad characterization of the public
controversy in question as the economy of Haiti and its wealth disparity, as
that could render all manner of private individuals “limited purpose” public
figures based solely on their participation in Haiti’s economy. Moreover, even
if we consider the cited online articles as evidence of Baussan’s prominence in
the Haitian community and involvement in that country’s economic



                                       11
organizations, such evidence, standing alone, is not enough to establish
limited purpose public figure status. There must also be evidence that
Baussan has affirmatively thrust himself into the forefront of the public
controversy. (Reader’s Digest, supra, 37 Cal.3d at pp. 254–255.) As
indicated, however, there is no evidence that Baussan affirmatively sought to
influence public opinion regarding either the alleged causes of the Lasalin
massacre (including his alleged involvement) or the reported state of
economic disparity, political oppression, and human rights abuses in Haiti.
        Our conclusion finds ample support in the United States Supreme
Court’s decisions in Time, Inc. v. Firestone (1976) 424 U.S. 448, 453
(Firestone) and Gertz v. Robert Welch, Inc. (1974) 418 U.S. 323, 345 (Gertz).
As the high court explained in Gertz, while in the “exceedingly rare” case one
may “become a public figure through no purposeful action of his own,” those
classed as public figures typically have “thrust themselves to the forefront of
particular public controversies in order to influence the resolution of the
issues involved.” (Gertz, supra, 418 U.S. at p. 345.) Thus, while noting that
the attorney plaintiff had “long been active in community and professional
affairs” and was “well known in some circles,” the court determined he was
not a public figure because, among other things, he “plainly did not thrust
himself into the vortex of this public issue [the criminal prosecution of a
police officer who had killed the son of his clients], nor did he engage the
public’s attention in an attempt to influence its outcome.” (Id. at pp. 351–
352.)
        Similarly, in Firestone, the court concluded that Firestone—who was
prominent in Palm Beach society and sued Time, Inc. based on its allegedly
defamatory report of her divorce—was not a public figure because she “did
not thrust herself to the forefront of any particular public controversy in



                                       12
order to influence the resolution of the issues involved in it.” (Firestone,
supra, 424 U.S. at p. 453; Wolston v. Reader’s Digest Ass’n, Inc. (1979) 443
U.S. 157, 168 [though the failure of Wolston (an alleged Soviet agent) to
appear before a grand jury was undoubtedly newsworthy, he was not a public
figure because his actions were “in no way calculated to draw attention to
himself in order to invite public comment or influence the public with respect
to any issue”].)
      Defendants’ authorities do not support a different result. In Gilbert,
supra, 147 Cal.App.4th 13, for instance, the Court of Appeal concluded the
plastic surgeon plaintiff was “an archetypical example” of a limited purpose
public figure. (Id. at p. 25.) But that determination was based on the
defendant’s evidentiary showing that the plaintiff had thrust himself into the
public debate concerning the merits of plastic surgery by speaking out on the
topic in his appearances on local television shows, in the numerous articles
he wrote for professional journals and magazines, in testifying as an expert
witness on the subject, and in advertising his services in the local media.
(Ibid.) The record here plainly presents no parallel to the record made in
Gilbert.
      Nor are we persuaded by defendant’s reliance on Maheu v. CBS, Inc.
(1988) 201 Cal.App.3d 662. In Maheu, the Court of Appeal reasoned that the
plaintiff was a public figure because he was “the alter ego” of Howard Hughes
(whom the decision described as “beyond doubt a public figure”) and
“functioned as [Hughes’s] personal representative to the world.” (Id. at
p. 675.) In reaching its conclusion, Maheu highlighted the plaintiff’s
stipulation in a prior federal case that both he and Hughes were public
figures. (Ibid.) Given such circumstances, Maheu does not seem particularly
supportive of a public figure finding in this case.



                                        13
        D. Attorney Fees
        Baussan seeks an award of attorney fees in the event this court finds
that the anti-SLAPP motion is “frivolous or is solely intended to cause
unnecessary delay.” (§ 425.16, subd. (c)(1) [allowing costs and attorney fees
to prevailing plaintiffs pursuant to § 128.5].) Under section 128.5,
subdivision (b)(2), a frivolous motion means one that is “totally and
completely without merit or for the sole purpose of harassing an opposing
party.” In other words, “any reasonable attorney would agree such motion is
totally devoid of merit.” (Karwasky v. Zachay (1983) 146 Cal.App.3d 679,
681.)
        Although we affirm the trial court’s order denying defendant’s special
motion to strike, we cannot conclude the motion was totally and completely
devoid of merit. Accordingly, Baussan’s motion for attorney fees is denied.
                                  DISPOSITION
        The order of the trial court denying the anti-SLAPP motion is affirmed.
Baussan is entitled to recover his costs on appeal.




                                        14
                                 _________________________
                                 Fujisaki, J.


We concur:


_________________________
Tucher, P. J.


_________________________
Rodrìguez, J.




A162088




                            15